Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			        DETAILED ACTION
Note new examiner due to transfer.
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on August 2, 2021 is acknowledged.

					    REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 102a)(1) as being anticipated by Inoue et al (US 2014/0308534 A1).

 Inoue et al are silent as to an acid value.
But, the instant [0050] and [0062] of specification teach employing 0.0001 to 5 parts by weight of the α,ß-unsaturated carboxylic acid 0.00001 to 0.5 parts by weight of the radical initiator, respectively, with respect to 100 parts by weight of the biodegradable polyester.
Amounts of the maleic anhydride and radical initiator taught in the table 1 of Inoue et al are fall within scope of the amounts taught in the instant [0050] and [0062] of specification and thus the grafted biodegradable polyester of the table 1 would be expected to have the recited acid value of 2.0 to 6.5 mg·KOH/g inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the grafted biodegradable polyester of the table 1 taught by Inoue et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, the instant invention lacks novelty.

s 1-4 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tang et al (Functionalization of Polyesters with Maleic Anhydride by Reactive Extrusion, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 57, 1693-1702 (1999), John Wiley & Sons, Inc.).
Tang et al teach PLA (polylactic acid) grafted with 3% w/w of the maleic anhydride in presence of 0.1% of an initiator at bottom of right column at page 1698.  Table III at page 1699 teaches various % graft contents. 
Tang et al are silent as to an acid value.
But, the instant [0050] and [0062] of specification teach employing 0.0001 to 5 parts by weight of the α,ß-unsaturated carboxylic acid 0.00001 to 0.5 parts by weight of the radical initiator, respectively, with respect to 100 parts by weight of the biodegradable polyester.
Amounts of the maleic anhydride and radical initiator taught in the table 1 of Inoue et al are fall within scope of the amounts taught in the instant [0050] and [0062] of specification and thus the grafted biodegradable polyester of the table III of Tang et al would be expected to have the recited acid value of 2.0 to 6.5 mg·KOH/g inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the grafted biodegradable polyester taught in the table III.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.

Or, in case applicant proves that the polyesters of Tang et al do not have the recited acid value, it would have been obvious to one skilled in the art the effective filing date of invention to modify amounts of the maleic anhydride and initiator in Tang et al since abstract further teaches the effect of concentration of initiator and monomer absent showing otherwise.
 See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

			    EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryum et al (US 2016/0326305 A1) teach a biodegradable polyester resin having an acid value of 3.44 or 3 mgKOH/g in comparative examples 3 and 4, respectively, in table 5.   Witt et al (US 2014/0128514 A1) teach a biodegradable polyester resin having an acid number of 3 or 6.3 mgKOH/g in [0158].   But, Ryum et al and Witt et al do not teach or suggest the instant acid modification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Aug. 23, 2021                                                    /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762